B. F. SAFFOLD, J.
—I dissent from the proposition of the court, that a contract for the sale of goods is vitiated, because the vendor was simply aware, at the time, of an intention on the part of the vendee to use them in the military service of the Confederate States. The plaintiffs (appellants) claimed of the defendant appellee $2,350 due by account for goods sold in October, 1861. The defendant pleaded, amongst other *428defences, that the goods were purchased for the purpose of clothing and uniforming Confederate soldiers, with the knowledge and intention of such use, on the part of the plaintiffs. A replication denied the intention attributed to the plaintiffs. The court charged, that the alleged purpose of the defendant, if proved, would alone defeat a recovery. This court holds the charge to be erroneous; but declares that the simple knowledge of the plaintiffs, of the purpose of the defendant, would forbid the maintenance of the action. Under the influence of this declaration, it formally overrules the decision made in Thedford v. McClintock, 47 Ala. The point of that decision was, that a sale of a horse, to one who was a Confederate lieutenant, was not invalid, because the vendor knew of his intention to use it in the Confederate military service, unless he also had a like intention or purpose.
No more potent reason can be given why courts refuse to - adjudicate between the parties to illegal transactions, than that the state cannot afford to maintain tribunals of justice to settle the disputes of criminals, and to dignify them with its consideration, to the demoralization of the people. In the very execution of this principle, it does deign, in some instances, to take cognizance, through its courts, of such cases, when the parties are not in pari delicto.
Is it the law, that a sale valid and lawful in itself is vitiated by the mere knowledge of the vendor that the purchaser intends to make an illegal use of the property? I do not so construe Hananer v. Doane (12 Wall. 342), upon which the opinion of this court is based, as by obedience. Hananer was a recognized supply contractor of the Confederate government, and the promissory notes sued on were given by him in consideration of commissary stores for the Confederate army, and due bills of his given to others, on like consideration, and taken up at his request. The transactions were with him directly as such agent, and, therefore, virtually with the Confederate government itself.
Knowledge of the illegal purpose of another is evidence of the intention with which one does an act calculated to aid him in its accomplishment. As such evidence, it is more or less strong according to circumstances ; but it never can be conclusive. In Hananer v. Doane, supra, the intention of the payee of the notes, as the essence of his offence, is recognized and conceded, justice Bradley says, “ He who, being bound by his allegiance to a government, sells goods to the agent of an armed combination to overthrow that government, knowing that the purchaser buys them for that treasonable purpose, is himself guilty of treason, or a misprision of treason.” He quotes from Chancellor Walworth in De Groot v. Van Duzer *429(20 Wend. 390), that the “cases in which an independent contract has been held void, from a mere knowledge of the fact of the illegal end in view, proceed upon the ground, that the party having such knowledge intended to aid the illegal object at the time he made the contract.” He says, if Hananer had given the notes for money borrowed to redeem his due bills, the contract would have been legal, notwithstanding the knowledge of the lender of the purpose of its application. The decision is, that promissory notes, given for goods sold to the Confederate government, through its recognized agent, for the purpose of carrying on the war against the United States, cannot be collected through the instrumentality of our courts.
In the case under our consideration, we have nothing to do with the evidence. A contract “ in aid of the Rebellion ” is either illegal in itself, without regard to the intention or knowledge of the parties, or it is so because of that knowledge and intention. When the contract itself is innocent, a single example to the contrary will disprove the doctrine, that knowledge merely, without evil intention, vitiates it. The illustration of Chief Justice Eyre in Lightfoot v. Tenant (1 Bos. & Pul. 551, 556), of the man who sells arsenic to one who, as he knows, intends to poison his wife with it, immediately presents the picture of an atrocious murder, and a mercenary wretch who, instead of preventing, contributed to it for the sake of the paltry price. But when it is suggested, that the purpose of the seller was the more sure prevention of the crime, by the arrest of the husband, in which he succeeded; shall we still say that he will not be allowed to maintain an action on his contract, because he knew of the wicked intention, and, by means of the sale, was enabled to frustrate it ? If the assumption be pronounced far-fetched and dangerous, it is not more irrational than that the husband should tell of his purpose, and not more dangerous than a simple refusal to sell, on account of which the poison was bought elsewhere and administered.
But no better illustration can be given of the principle I contend for, than is afforded by the circumstances of the recent war. So universal was the participation in it, that every branch of industry became involved, and, perforce, contributory to it. The people had to live by their labor, as before, and the Confederate army absorbed nearly every other demand. The wife, whose husband was enlisted, found it necessary to sell her homespun and her socks to soldiers, in order that she might find bread for her children. The merchant’s necessities compelled the sale of his goods to whosoever would buy. So with the manufacturer, the agriculturist, and every other producer and dealer. The United States government, in all its *430action during and after the war, shrank from treating the people of the revolted .states as traitors. Shall the law now pronounce an edict of excommunication against the thousands of personal contracts tinged with knowledge of aid to the Rebellion, as the atmosphere is sometimes laden with infectious disease, but which we must breathe or die ? Will not concurrence of intention suffice, especially as the knowledge, in most instances, is separable from it, and could not possibly have exerted any salutary influence ?
Apart from the reasons before stated, why the courts will not take cognizance of illegal contracts between the parties, it is by no means certain that their refusal to do so is the best policy. Our legislature has thought the opposite course preferable in respect to change bills issued to circulate as money. R. O. §§ 1171-73.
I think I have shown that the case of Hananer v. Doane, supra, only decides, that a contract made with the Confederate government, through its recognized agent, for army supplies, is, per se, illegal and void; and that, where the contract itself is independent and legitimate, the knowledge of one party of the evil intention of the other party is material only as it is significant, according to circumstances, of a concurrent participation at least in the wicked intention. In further proof, I cite the elaborate and discriminating review of all the leading authorities on the subject contained in Ereiss v. Seligman, 8 Barb. (N. Y.) 439; Tracy v. Talmage, 4 Kernan (14 N. Y.); Steele v. Curie, 4 Dana (Ky.), 385.
In the present case, as in Thedford v. McClintock (47 Ala. 647), the plaintiffs, admitting their knowledge or information of the purpose of the vendee, put in issue their personal contract of sale with the vendee for his own use, and their intention in making the sale. The issue is fair and legitimate, and should only be determined by the jury from the evidence. Crime, in civil as in criminal cases, has its life in the intention, and cannot be imputed. It must be proved.